Citation Nr: 0115712	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bone loss, as 
secondary to service-connected Post-Traumatic Stress Disorder 
(PTSD) and anorexia.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a bilateral breast 
condition.

3.  Entitlement to a compensable evaluation for grinding and 
clenching of teeth.

4.  Entitlement to an increased evaluation for PTSD and 
anorexia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1979.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  The issues of entitlement to service connection for 
bone loss, as secondary to service-connected PTSD and 
anorexia, and of entitlement to higher disability evaluations 
for PTSD and anorexia, and for grinding and clenching of 
teeth are the subjects of a remand immediately following this 
decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for a bilateral breast condition in a 
December 1997 rating decision, of which notice was given by a 
letter dated December 23, 1997.  The veteran did not appeal 
this decision.

2.  The evidence associated with the claims file since the 
December 1997 rating decision bears directly and 
substantially on the specific matter under consideration and 
by itself and in connection with the evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's December 1997 rating decision denying service 
connection for a bilateral breast condition is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.302 (2000).

2.  Evidence received into the record subsequent to the RO's 
December 1997 rating decision is new and material; thus, the 
requirements to reopen the claim for service connection for a 
bilateral breast condition have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); the VCAA (2000); 
38 C.F.R. §§ 3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO denied service connection for a 
bilateral breast condition in a December 1997 rating decision 
on the basis that the evidence then of record did not 
demonstrate that the veteran was diagnosed with a bilateral 
breast condition that was related to active service.  While 
service medical records showed complaints of bilateral breast 
pain, a December 1997 VA examination could find no mass, 
discharge, or adenopathy.  The examiner did not diagnosis any 
current bilateral breast disability.  Thus, the RO determined 
that no permanent residual or chronic disability was 
established.  The veteran was notified of this decision by a 
letter dated December 23, 1997.  She did not appeal this 
decision.  She continues to contend that her current 
bilateral breast condition is the result of her active 
service.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Pertinent evidence associated with the claims file since the 
RO's December 1997 decision includes:  (1) the veteran's 
statements; and (2) VA and private medical treatment records 
noting diagnoses of probable fibrocystic disease, possible 
infectious etiology from open biopsy or axillary 
folliculitis; observations of a calcified lump; and notations 
that a biopsy was performed.

In this case, VA outpatient records dated from October 1999 
to February 2000 are new, as they were not previously of 
record.  Moreover, these records include evidence that the 
veteran has been diagnosed with probable fibrocystic disease 
and possible infectious etiology from open biopsy or axillary 
folliculitis.  These records also contain observations of a 
calcified lump by mammogram and ultrasound, and indicate that 
she has undergone biopsy.

These treatment records were not considered by the RO when it 
made its rating decision in December 1997.  Moreover, these 
records bear directly and substantially upon the specific 
matter under consideration; thus, they are so significant 
that they must be considered to decide fairly the merits of 
this claim.  These records therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for a bilateral breast 
condition.

However, upon further review, the Board finds that further 
information is necessary under the duty to assist provisions 
of the VCAA.  Specifically, while the evidence demonstrates 
that the veteran is diagnosed with a bilateral breast 
disability, the exact nature of that disability is not clear.  
The claims file does not show that the veteran has been 
offered a VA examination to determine the nature, extent, and 
etiology of her bilateral breast disability.  Finally, 
records of the biopsy are not present in the claims file 
before the Board.  Thus, following the reopening, the issue 
is remanded to the RO for development and readjudication on 
the merits.


ORDER

The claim for service connection for a bilateral breast 
disability is reopened.


REMAND

As determined above, the Board has reopened the previously 
denied claim for entitlement to service connection for a 
bilateral breast condition.  In addition, the veteran seeks 
service connection for bone loss, as secondary to the service 
connected PTSD and anorexia.  She further seeks an increased 
evaluation for her PTSD and anorexia, and an initial 
compensable evaluation for grinding and clenching of teeth.  
The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

First, the evidence of record reflects that the veteran has 
received treatment from several VA Medical Centers (MCs), as 
well as private health care providers; however, the RO has 
not attempted to obtain all the records of which it had 
notice.  

For example, the RO obtained records from the VAMC in 
Jackson, Mississippi, and the VAMC in New Orleans, Louisiana.  
But it did not request records from the VAMC in Baton Rouge, 
Louisiana.  In addition, the RO obtained only those records 
dated from December 1998 to December 1999 from VAMC Jackson, 
Mississippi, and from October 1999 to February 2000 from New 
Orleans, Louisiana.  Moreover, a June 2000 private 
psychiatric evaluation reflects both that the veteran was 
referred by the Veterans Center and also that she was placed 
in a weekly treatment program.  Yet, no effort was made to 
obtain these records.  Similarly, the RO requested release of 
private records of treatment the veteran was accorded for her 
bilateral breast condition.  A signed "Authorization and 
Consent to Release Information," VA Form 21-4142 is of 
record, received by the RO in February 2000.  Yet, the claims 
file does not reflect that the RO requested these records.  
Finally, the record presents evidence of further private 
treatment by various health care providers for her 
conditions.  Yet, again, the claims file does not demonstrate 
that the RO attempted to obtain these records.

Second, concerning the veteran's claimed bilateral breast 
condition and service-connected PTSD and anorexia, the 
medical evidence presents confusing and contradictory or 
incomplete disability pictures.

Specifically, the most recent medical evidence of record 
presents an undetermined diagnosis of a bilateral breast 
condition.  VA treatment records dated in October 1999 
reflect a diagnosis of probable fibrocystic disease.  In 
December 1999 she reported a swelling that burst.  Repeat 
mammogram and ultrasound revealed a calcified lymph node 
which the examiner opined was benign.  A February 2000 entry 
indicates that she underwent a biopsy.  Findings were benign, 
but the examiner assessed a likely infectious etiology from 
open biopsy or axillary folliculitis.

With regard to the service-connected PTSD and anorexia, a 
January 2000 VA examination report reflects doubt with the 
diagnosis of PTSD.  Rather, the examiner diagnosed PTSD by 
previous diagnosis with possible mood disorder secondary to 
thyroid disorder, adverse medication effects not otherwise 
specified, and personality disorder not otherwise specified 
with a Global Assessment of Function (GAF) measured at 65.  
The examiner recommended additional evaluation to clarify the 
effects of prescribed medication on her central nervous 
system.  In contrast, a private, June 2000, psychiatric 
evaluation reflects a clear assessment of PTSD with 
recurrent, severe major depression, rule out manic depressive 
disorder, with a GAF of 50.  The private examiner further 
opined that the assigned GAF was supported only by the 
veteran's involvement in work and school, which appears 
somewhat tenuous as described in the report, and indicated 
that the veteran required weekly sessions for one year.  VA 
outpatient records dated from December 1998 to December 1999 
corroborate these findings.  These documents reflect that, 
although the veteran presented as alert, well-oriented and 
appropriately groomed with logical and goal-directed speech, 
she was depressed, anxious and had a flattened affect.  She 
was further observed to exhibit poor coping mechanisms, 
suicidal ideation, depression, increased stress and anxiety, 
and a tendency to overwhelm herself with responsibilities so 
that she could not think of anything else.  Echoing the June 
2000 private report, these records reflect that the veteran 
needed to be seen more for cognitive restructuring.  And, 
underscoring the VA examiner's recommendation for further 
testing in January 2000, these records also note difficulties 
with the veteran's prescribed medications.

Finally, the Board notes that during the pendency of this 
appeal the VCAA, among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is also required in this case, in part, for 
compliance with the notice and duty to assist provisions 
contained in the new law.

The veteran is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated her for bone 
loss, a bilateral breast condition, and 
her service-connected PTSD and anorexia, 
and grinding and clenching of teeth.  The 
RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
eligible copies of all medical records of 
treatment accorded the veteran for her 
bilateral breast condition and bone loss, 
and her service-connected PTSD and 
anorexia, and grinding and clenching of 
teeth.  The RO should ensure that it has 
all obtainable treatment records of which 
it has knowledge.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran for her 
bilateral breast condition and bone loss, 
and her service-connected PTSD and 
anorexia, and grinding and clenching of 
teeth from VAMCs in Jackson, Mississippi, 
New Orleans and Baton Rouge, Louisiana; 
from Women's Hospital in Baton Rouge, 
Louisiana; the Veterans Center; 
Mississippi Neuropsychiatric Clinic, 
Jackson Mental Health Center, East River 
Medical Clinic, St. Dominic-Jackson 
Memorial Hospital, and Lakeland Surgical 
Clinic in Jackson, Mississippi; Riverland 
Medical Center in Ferriday, Louisiana; 
and Counseling Services, Inc. of 
Natchitoches, Louisiana; and by Kurt A. 
Buechler, M.D., Robert Lundy, M.D., 
Cynthia Allen, M.D., and Lori J. Fulton, 
M.D. of Jackson Mississippi; H. Vann 
Crane, M.D., P.A. (spelling unverified) 
of Natchez, Mississippi; and Kathleen 
Laske, M.S.W., L.C.S.W. of Natchitoches, 
Louisiana.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and her representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

4.  The veteran should be scheduled for 
examinations by appropriate specialists to 
determine the nature and etiology of any 
breast condition, bone loss, and grinding 
and clenching of teeth, as well as the 
severity of her service-connected PTSD and 
anorexia.  All indicated tests and studies 
should be accomplished.  The claims folder 
should be made available to the examiners 
for review in conjunction with the 
examinations.  The examiners should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The appropriate 
examiners should express opinions as to 
the following questions after reviewing 
the records and examining the veteran:

(a)  The physician who examines the 
veteran for breast pathology should 
offer an opinion as to the nature 
and etiology of any breast pathology 
found on examination and an opinion 
as to whether any currently 
diagnosed breast condition is the 
result of her active service?  If 
the examiner cannot so determine, it 
should be so stated.

(b)  The physician who examines the 
veteran for bone loss should offer 
an opinion as to the nature and 
etiology of any pathology resulting 
in bone loss and an opinion as to 
whether any currently diagnosed bone 
loss disability is the result of her 
active service or a service-
connected disability?  In making 
this opinion, the examiner is 
directed to the opinion in the 
January 2000 VA examination report 
which notes, in pertinent part:  
"Etiology of bone loss appears to 
be chronic, generalized periodontal 
disease caused by local irritating 
factors, not stress."

(c)  The physician who examines the 
veteran for PTSD and anorexia should 
offer an opinion as to the effect of 
the PTSD and anorexia on the 
veteran's employability.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is her 
responsibility to report for schedule examination(s) and to 
cooperate in the development of her case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of her claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




